DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (09/02/2021) in which a (3) month Shortened Statutory Period for Response has been set.

   Notice of Pre-AIA  or AIA  Status

2.	`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					        Acknowledgments

3.	Upon initial entry, claims (21 -40) appears pending for examination, of which (21, 30, 35) being the three (3) parallel running independent claims on record. Claims (1 -20) were originally cancelled. 

                   Information Disclosure Statement

4.	 The Information Disclosure Statement (IDS) that was submitted on (03/23/2022) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

6.	The submitted Drawings on date (08/09/2021) has been accepted and considered under the 37 CFR 1.121 (d).

Claim rejection section
         Double Patent

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (21, 30, 35) of instant Application 17/397,330, directed to an Apparatus and Method of the same, being rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the system Claim (1) of parent Appl. 16/450.044 (now US 11,087,602). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

Instant Application: 17/397,330
Reference 16/450.044 (now US 11,087,602)
Claim 21. A delivery monitoring system, comprising: 
a portable camera communicatively coupled to a mobile electronic device, 
the portable camera associated with a delivery person delivering an item to a delivery location, wherein the portable camera forms a communication link with the mobile electronic device; 

         an activation mechanism associated with the portable camera triggers live capture by the portable camera in response to verification the portable camera is within a predetermined distance of the delivery location 
based on credentials pertaining to the delivery location of the item and a current location of the mobile electronic device; and 
a data storage device associated with the portable camera, wherein real-time video of delivery of the item is streamed over a network while simultaneously storing a copy of video generated during delivery of the item on the data storage device, 
wherein a data instruction to unlock an electronic locking device associated with an entrance at the delivery location is transmitted in response to verification the portable camera is currently generating video and the portable camera is within the predetermined distance of the delivery location.
 
Claim 1. A delivery monitoring system, comprising: 
         a mobile electronic device communicatively coupled to a portable camera 
         associated with a delivery person so that the mobile electronic device forms a communication link with the portable camera, the mobile electronic device receiving delivery instructions for delivery of a first item to a first location and delivery of a second item to a second location, the first location and the second location being physically different; 
        a camera activation application executed by the mobile electronic device physically separate from and in remote control via the communication link of the portable camera to control a video-generating operation of the portable camera; 
           a credential module executed by the mobile electronic device to obtain first credentials from a remote data storage, the first credentials pertaining to a first location associated with the received delivery instructions for the first item; 
          a location module executed by the mobile electronic device to determine a current location of the mobile electronic device; and 
         a video monitoring module executed by the mobile electronic device to receive an indication from the location module that the current location is the first location associated with the received delivery instructions, identify the portable camera is activated and generating video, and 
        communicate with a special-purpose processor to output a data instruction to a first electronic locking device to unlock an entrance to the first location in response to the video monitoring module establishing that the portable camera is actively recording the video and the delivery person and the portable camera are within a predetermined distance from the entrance having the first electronic locking device where the delivery of the first item is to be made.

            
  35 USC § 103 rejection

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (21 -40) are rejected under 35 U.S.C. 103 as being unpatentable over Fu; et al. (US 10,389,983; hereafter “Fu”) in view of Samad; et al. (US 9,734,644; hereafter “Samad”)
  
Claim 21. (New) Fu discloses the invention substantially as claimed - A delivery monitoring system, comprising: (e.g. a real-time package delivering system (Figs. 8, 9), and process/method (Figs. 14 -16) using server-client configuration (Fig. 8), comprising a delivery employee (454), delivering door to door packages (462), to destinations (402; 432), further comprising a camera module (100; 102) with activation capabilities [17: 50] covering a predetermined FOV (118); interconnected via communication links (web-applications, Internet, WI-FI and Bluetooth, etc), as shown in at least Fig. (8); [Fu; 2: 50; 4: 35; 8: 58; 28: 35; 29: 45].)
Even when Fu teaches portable devices (smart-phone, cameras, etc) employing parity techniques, and trigger activation techniques, it is note that Fu does not specifically disclose the “mounted camera” and the “activation instruction settings” involved in the process when certain conditions are met.
	For the purpose of further clarification, and in the same field of endeavor, Samad similarly teaches – (e.g. a delivery monitoring system of the same for package delivery operations, as shown in Figs (3 and 7); [Summary]).
Samad further teaches - a portable camera communicatively coupled to a mobile electronic device, (e.g. camera (150) coupled to communication link (180), as shown in Fig. 3; [Samad]), the portable camera associated with a delivery person (e.g. see body mounted camera (150) attached to the delivery person (14); [Samad; 3: 33]) delivering an item to a delivery location (e.g. see delivering location (10) in Fig. 1; [Samad]); wherein the portable camera forms a communication link with the mobile electronic device; (e.g. also see similar coupling to communication link (180), as shown in Fig. 3; [Samad]).
an activation mechanism associated with the portable camera triggers live capture by the portable camera in response to verification the portable camera is within a predetermined distance of the delivery location based on credentials pertaining to the delivery location of the item and a current location of the mobile electronic device; (e.g. see activation (220) of security measures/access (215) based on visitor’s (14) credentials (210), as shown in Fig. 7; [Samad; 10: 50 -10: 65]; also employing distance/proximity determination techniques [Samad; 13: 06]);
and a data storage device associated with the portable camera, (e.g. see data storage of the same in anchor unit (140); [Samad; 8: 26]) wherein real-time video of delivery of the item is streamed over a network while simultaneously storing a copy of video generated during delivery of the item on the data storage device, (e.g. see audio visual stored images manipulation in at least [Samad; 13: 07])
wherein a data instruction to unlock an electronic locking device associated with an entrance at the delivery location is transmitted in response to verification the portable camera is currently generating video (e.g. see automatically generation of lock/unlock access to doors, activation/deactivation of alarm triggers, etc; [Samad; 2: 08; 10: 05]) and the portable camera is within the predetermined distance of the delivery location; (e.g. employing  distance/proximity determination techniques [Samad; 13: 06]);
Therefore, it would have been obvious to one skilled in the art before effective filing date of the claimed invention, to modify the papers of Fu, with the system architecture of Samad, in order to provide improved remote service and access to secured buildings for authorized personal; [Samad; Cols. 1-2].)

Claim 22. (New) Fu/Samad discloses - The delivery monitoring system of claim 21, further comprising: a camera activation application executed by the mobile electronic device remotely controls video-generating operation of the portable camera via the communication link. (The same rationale and motivation apply as recite in Claim 1 above. In addition see remote connectivity and control in at least Figs. (2 -3); [Samad; 2: 65; 4: 05; 4: 35]).

Claim 23. (New) Fu/Samad discloses - The delivery monitoring system of claim 21, further comprising: a location module executed by the mobile electronic device that determines the current location of the mobile electronic device, wherein the location module receives PATENT and processes global positioning satellite (GPS) verification data that provides the current location of the mobile electronic device; (e.g. see monitoring and communication features of the same using GPS technique in [Samad; 8:12]; the same motivation applies herein.)  

Claim 24. (New) Fu/Samad discloses - The delivery monitoring system of claim 21, further comprising; a credential module executed by the mobile electronic device, the credential module obtains the credentials pertaining to the delivery location of the item from a data storage. (The same rationale and motivation apply as recite in Claim 1 above. In addition see credentials check identification in at least [Samad; 10: 50 -10: 65]; the same motivation applies herein.) 

Claim 25. (New) Fu/Samad discloses - The delivery monitoring system of claim 21, further comprising: a video monitoring module executed by the mobile electronic device that outputs a data instruction to unlock an electronic locking device (e.g. see automatically generation of lock/unlock access to doors, activation/deactivation of alarm triggers, etc; [Samad; 2: 08; 10: 05]) associated with an entrance at the delivery location in response to verification the portable camera is currently generating the video (e.g. see similar in steps (220-215) in Fig. 7; [Samad]) and the portable camera is within the predetermined distance of the delivery location; (e.g. employing  distance/proximity determination techniques [Samad; 13: 06]; the same motivation applies herein.) 

Claim 26. (New) Fu/Samad discloses - The delivery monitoring system of claim 25, wherein the video monitoring module determines a communication path from the camera to a video storage device; (e.g. see stored images manipulation in at least [Samad; 8: 26, 13: 07]; the same motivation applies herein.)

Claim 27. (New) Fu/Samad discloses - The delivery monitoring system of claim 25, wherein the mobile electronic device outputs the data instruction to lock the electronic locking device and disconnect the portable camera in response to a completion of a delivery operation; (e.g. see automatically generation of lock/unlock access to doors, activation/deactivation of alarm triggers, etc; [Samad; 2: 08; 10: 05]; the same motivation applies herein.)  

Claim 28. (New) Fu/Samad discloses - The delivery monitoring system of claim 21, further comprising: a video server associated with a location remote from the delivery location, wherein real- time or near real-time captured video is uploaded from the portable camera to the video server during the delivery; (e.g. the camera of the security system may remotely communicate with remote devices, entities, and/or facilities, as shown in Figs (2 -3); [Samad; 2: 06; 4: 06]; the same motivation applies herein.)  

Claim 29. (New) Fu/Samad discloses - The delivery monitoring system of claim 21, wherein the portable camera further comprises: PATENTa pairing mode of the portable camera, wherein the activation mechanism triggers forming the communication link between the camera and the mobile electronic device in the pairing mode; (e.g. see paring and inter-communication techniques using Bluetooth, WiFi, etc; in both [Fu/Samad]; the same motivation applies herein.)  

Claim 30. (New) Fu/Samad discloses - A method for monitoring a delivery operation, comprising: establishing, via an input/output device, a communication link between a portable camera associated with a delivery person delivering an item to a delivery location and a mobile electronic device, wherein the portable camera forms a communication link with the mobile electronic device; generating, by the portable camera, video in response to verification the mobile electronic device is within a predetermined distance of the delivery location based on obtained credentials pertaining to the delivery location of the item and a current location of the mobile electronic device, wherein an unlock command is sent to an electronic locking device associated with an entrance to the delivery location to unlock the entrance to the delivery location giving the delivery person access to the delivery location in response to verification the portable camera is within the predetermined distance of the delivery location and the portable camera is generating the video; and streaming, by the portable camera, generated real-time video of delivery of the item over a network; and storing a copy of the video of the delivery on a data storage device associated with the portable camera. (Current lists all the same elements as recite in Claim 1 above, but in “method form” rather than “system form”, and is/are therefore on the same premise.)

Claim 31. (New) Fu/Samad discloses - The method of claim 30, wherein the video is generated before, during, and after the delivery, and further comprising: establishing a network connection between the portable camera and a video storage device for uploading a generated video based on the credentials. (The same rationale and motivation apply as given to Claims (21 and 24) above.)

Claim 32. (New) Fu/Samad discloses - The method of claim 31, further comprising: locking the electronic locking device, by the mobile electronic device; disconnecting the camera from the mobile electronic device; and PATENTdeleting network credentials required for establishing the network connection in response to a completion of the delivery; (e.g. see credentials control and connectivity at (215), Fig. 7; [Samad; 10: 50]; the same motivation applies herein.)  

Claim 33. (New) Fu/Samad discloses - The method of claim 31, further comprising: uploading the video to an alternative storage location in response to a determination of a failure of a video stream established by the network connection. (The same rationale and motivation apply as given to Claims (21 and 26) above.) 

Claim 34. (New) Fu/Samad discloses - The method of claim 30, further comprising: determining, by the mobile electronic device, whether the mobile electronic device is within a predetermined distance from an entrance having the electronic locking device, (the same rationale applies as given to claim 21 above; see also architecture of Figs (2-3) and flow chart of Fig. (7); [Samad]);
the entrance associated with an instructed delivery of the item; and sending an activation command to the portable camera to control video-generation operations during a delivery operation in response to a determination the mobile electronic device is within the predetermined distance, (the same rationale applies as given to claim 21 above; see also architecture of Figs (2-3) and flow chart of Fig. (7); [Samad]);
the portable camera including an activation mechanism that receives the activation command and places the portable camera in a pairing mode with the mobile electronic device so that the mobile electronic device forms a communication link with the portable camera; (e.g. see pairing techniques using BT technology in both [Fu/Samad]; the same motivation applies herein.)     

Claim 35. (New) Fu/Samad discloses - A body mounted camera for monitoring deliveries, the body mounted camera comprising: an input/output device for establishing a communication link with a mobile electronic device, wherein the body mounted camera is communicatively coupled to the mobile electronic device via a network connection, the body mounted camera associated with a delivery person delivering an item to a delivery location; an activation mechanism associated with the body mounted camera that triggers a video-generating operation in response to verification the mobile electronic device is within a predetermined distance of the delivery location based on credentials pertaining to the delivery location of the item and a current location of the mobile electronic device; a data storage device on the body mounted camera storing video of a delivery operation generated by the body mounted camera; and PATENTa network device that streams the video generated during the delivery operation at the delivery location in real-time or near real-time to a video server, wherein a video monitoring module executed by a processor outputs a data instruction to unlock an electronic locking device associated with an entrance at the delivery location in response to verification the body mounted camera is actively generating the video during the delivery operation and the delivery person is within a predetermined distance of an entrance to the delivery location. (Current lists all the same elements as recite in Claim 1 above, but in “camera form” rather than “system form”, and is/are therefore on the same premise.) 

Claim 36. (New) Fu/Samad discloses - The body mounted camera of claim 35, further comprising: a locking command to control locking the entrance, wherein the locking command is sent to lock the electronic locking device after delivery of the item; and a deactivation command, wherein the deactivation command stops the body mounted camera recording the video responsive to confirming a locked state of the electronic locking device and deletes network credentials required for establishing the network connection to complete the delivery of the item. (The same rationale and motivation apply as recite in Claim 1 above. In addition see architecture of Figs (2-3) and flow chart of Fig. (7); [Samad]; the same motivation applies herein.)  

Claim 37. (New) Fu/Samad discloses - The body mounted camera of claim 35, further comprising: an alternative storage location, wherein the generated video is automatically uploaded to the alternative storage location by the body mounted camera in response to a failure of a video stream established by the network connection. (The same rationale and motivation apply as recite in Claim 1 above. In addition see architecture of Figs (2-3) and flow chart of Fig. (7); [Samad]; the same motivation applies herein.)  

Claim 38. (New) Fu/Samad discloses - The body mounted camera of claim 35, further comprising: a video storage device for storing the generated video, wherein a confirmation is sent from the video storage device to the body mounted camera indicating the video storage device is receiving the generated video from the body mounted camera. (The same rationale and motivation apply as recite in Claim 1 above. In addition see architecture of Figs (2-3) and flow chart of Fig. (7); [Samad]; the same motivation applies herein.)    

Claim 39. (New) Fu/Samad discloses - The body mounted camera of claim 35, further comprising: a video storage device, wherein a compressed version of the generated video is uploaded to the video storage device to replace a streamed version of the generated video; (e.g. see codec component (222) for encoding stored data in the process; [Fu; 9: 20]) 

Claim 40. (New) Fu/Samad discloses - The body mounted camera of claim 35, further comprising: PATENTa credential module executed by the mobile electronic device to obtain the credentials from a remote data storage, the credentials pertaining to the delivery location associated with received delivery instructions for the item; and a video monitoring module executed by the mobile electronic device to receive an indication from a location module that the current location of the mobile electronic device is the delivery location, identify the body mounted camera is activated and generating another video, and output a data instruction to an electronic locking device to unlock the entrance in response to the video monitoring module establishing that the body mounted camera is actively recording the video and the body mounted camera is within the predetermined distance from the entrance where the delivery of the item is to be made. (The same rationale and motivation apply as recite in Claim 1 above. In addition see architecture of Figs (2-3) and flow chart of Fig. (7); [Samad]; the same motivation applies herein.)    

Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:
 
9.1. Patent documentation:
US   9,734,644 B2		Samad; et al. 		H04N7/186; G08B13/19695;
US 10,198,711 B2 		Jones; et al. 			G06K9/00771; G06Q10/087;
US 10,389,983 B1 		Fu; et al. 			H04N7/0806; G08B13/1481;
US 10,321,182 B2		Herz; et al.			H04N21/44218; G06F3/04883;
US 11,087,602 B2; 		Lark; et al.			G08B13/19695; G03B17/00;

9.2. Non-Patent Literature:
_ Technological Disruption and Innovation in Last-Mile Delivery; 2016.
_ Real-time multi-target tracking by a cooperative distributed vision system; Takashi; 2002.

        CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.